Citation Nr: 0825857	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-29 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral feet, to include as secondary to 
service connected pes planus.

2.  Entitlement to a compensable evaluation for service 
connected diverticulosis.

3.  Entitlement to a compensable evaluation for service 
connected hemorrhoids.

4.  Entitlement to service connection for occlusive vascular 
disease, status post femoral bypass, to include as secondary 
to service connected hypertension.

5.  Entitlement to service connection for anemia, to include 
as secondary to service connected diverticulosis or 
hemorrhoids.






REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1950 to November 1953, and with the United 
States Air Force from May 1954 to March 1958 and April 1958 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs.  The Waco, Texas, RO has retained 
jurisdiction over the claim.  

The Board notes that on a VA Form 9, Appeal to Board of 
Veterans' Appeals, received in August 2006, the veteran 
requested a hearing before a Veterans Law Judge either at the 
RO or via videoconference.  He withdrew this request in 
September 2006 and asked that his appeal be certified to the 
Board immediately.

Additionally, in August 2002 correspondence regarding a claim 
of increased evaluation for pes planus, the veteran raised a 
claim of secondary service connection for a right ankle 
disability.  This claim has never been addressed by the RO, 
and hence is referred for appropriate action.

The issues of service connection for occlusive vascular 
disease and service connection for anemia are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the feet was not incurred 
in or aggravated by service, nor was it first manifested 
within the first post-service year; the competent medical 
evidence does not establish that it is related to a service 
connected disease or disability.

2.  Diverticulosis is manifested by frequent diarrhea without 
episodes of abdominal distress, and intermittent bleeding.

3.  Hemorrhoids are manifested by a single, slightly tender 
external hemorrhoid and two small slightly tender internal 
hemorrhoids which bleed on wiping following bowl movements; 
there is no thrombosis.


CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the 
feet is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for entitlement to an evaluation of 10 
percent for diverticulosis are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2007).

3.  The criteria for entitlement to a compensable evaluation 
for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Although pre-adjudicatory notice to the veteran may not have 
met all of the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) and related case law, including Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Board finds that the 
matters decided below may be addressed at this time, without 
further remand, because any errors in notice are not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  December 2005 correspondence and 
an August 2006 statement of the case (SOC) informed the 
veteran of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The SOC 
informed the veteran of the specific rating criteria which 
would provide a basis for increased ratings regarding his 
service-connected disorders.  VA has fulfilled its duty to 
assist the claimant by obtaining identified and available 
evidence needed to substantiate the claims, to include 
private and VA treatment records, and, as warranted by law, 
by affording VA examinations.  March 2006 correspondence 
provided adequate notice of how effective dates and 
evaluations are assigned.  The claims were subsequently 
readjudicated in a June 2007 supplemental SOC (SSOC).   While 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.



Service Connection for Arthritis of the Feet

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Degenerative joint disease (arthritis) is a 
chronic disease subject to presumptive service connection.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, the veteran alleges that his currently diagnosed 
degenerative joint disease of the metacarpal and 
interphalangeal joints of both feet is etiologically related 
to his long standing service connected bilateral pes planus.

A review of service treatment records reveals notations of 
asymptomatic bilateral pes planus.  A review of VA treatment 
records shows no continued complaints of foot problems, nor 
any diagnosis of arthritis of the feet.  Post-service 
treatment records show that the bilateral foot condition 
remained asymptomatic until 2002, when the veteran filed a 
claim for increased evaluation and secondary service 
connection for a number of conditions. 

At an October 2002 VA examination, the veteran reported pain 
on prolonged standing or walking.  The veteran demonstrated a 
"significant amount of pain and fatigability" against 
medium resistance, as well as some incoordination.  X-rays 
showed a right side flat foot deformity; the examination was 
otherwise normal.  The examiner specifically noted that the 
joint spaces were preserved.  Plantar fasciitis secondary to 
flat feet was diagnosed.  Arthritis was not diagnosed.

In February 2005, the veteran complained of "arthritic" 
right foot pain.  He was told to get over the counter 
orthotics and was scheduled for a right foot x-ray.  The 
record does not reflect that the x-ray was ever performed.  
In July 2005, the veteran was seen in a podiatry 
consultation.  The veteran complained of a painful right 
foot.  The veteran informed the doctor that he understood 
that he had arthritis in his feet, knees, and back, as per 
unspecified x-rays.  The podiatrist noted no muscular 
weakness or loss of motion of the foot, though a mild 
midtarsal collapse was noted on the right.  His impression 
was arthritis of the right foot.

On January 2006 VA examination, the veteran reported a long 
history of pes planus with progressive bilateral foot pain 
over the years with prolonged standing and walking.  He 
reported symptomatic treatment with rest, moderation of 
activity, and Tylenol.  The claims file was reviewed in 
connection with the examination.  Mild bilateral pes planus 
was observed, with no tenderness on palpation, swelling, or 
deformity.  There was no pain on motion testing, and heel and 
toe walking were accomplished with no evidence of discomfort.  
The examiner noted the October 2002 x-ray results, and noted 
that current x-ray showed bilateral degenerative changes with 
osteophytosis at the metacarpal and interphalangeal joints.  
Joint spaces were minimally decreased.  The examiner opined 
that pes planus and arthritis of the feet were not likely 
related.  Specifically, he stated the following: "[t]here is 
no indication of a connection  between the patient's pes 
planus and claim for arthritis of the feet.  Therefore the 
two conditions are not likely related."

The Board finds that the evidence of record does not support 
a finding of service connection for arthritis of the feet on 
direct, presumptive, or secondary grounds.  There is no 
evidence of degenerative changes of the feet in service or 
for many years after service.  There is no evidence of 
continuity of symptomatology since service.  Importantly, x-
rays from 2002 showed no degenerative changes.  A diagnosis 
of arthritis was not made until July 2005, and was not 
supported by required radiographic evidence until January 
2006.  In light of the very recent appearance of arthritic 
changes despite long standing pes planus, and the medical 
opinion that a relationship between the two conditions was 
not likely, service connection for degenerative joint disease 
of the bilateral feet must be denied.

Evaluation of Service Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Diverticulosis

The veteran is currently rated 0 percent for diverticulosis, 
under Diagnostic Code 7327.  The rating schedule provides 
that this disability be rated by analogy to either peritoneal 
adhesions (Code 7301), irritable colon syndrome (Code 7319), 
or ulcerative colitis (Code 7323), whichever best reflects 
the predominant disability picture.  Ratings under Diagnostic 
Codes 7301 to 7329 may not be combined with each other.  A 
single rating is assigned under the Diagnostic Code that 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The RO determined that the criteria for evaluation for 
peritoneal adhesions were not suitable for rating of the 
veteran's disability, as they did not reflect his current or 
historical complaints.  The Board agrees.  Further, the Board 
notes that the RO has properly considered the criteria for 
both Codes 7319 and 7323 to deter mine which is more 
advantageous to the veteran at any given time.

Diagnostic Code 7319 provides ratings for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.).  Mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress, is rated 
noncompensably (0 percent) disabling.  Moderate irritable 
colon syndrome, with frequent episodes of bowel disturbance 
with abdominal distress, is rated 10 percent disabling.  
Severe irritable colon syndrome, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is rated 30 percent disabling.  
38 C.F.R. § 4.114. 

Diagnostic Code 7323 provides ratings for ulcerative colitis.  
Moderate ulcerative colitis, with infrequent exacerbations, 
is rated 10 percent disabling.  Moderately severe ulcerative 
colitis, with frequent exacerbations, is rated 30 percent 
disabling.  Severe ulcerative colitis, with numerous attacks 
a year and malnutrition, the health only fair during 
remissions, is rated 60 percent disabling.  Pronounced 
ulcerative colitis, resulting in marked malnutrition, anemia, 
and general debility, or with serious complication as liver 
abscess, is rated 100 percent disabling.  38 C.F.R. § 4.114.

VA treatment records from November 2004 to December 2005 
reflect that the veteran had been seen earlier in 2004, 
outside the time period involved in the current appeal, for a 
recurrence of gastrointestinal symptoms.  A referenced August 
2004 colonoscopy showed an area of irritation and bleeding.  
VA treatment records show that by November 2004, the 
veteran's complaints of problems had ceased.  In February 
2005, the veteran reported something reddish in his stool, 
with slight streaking on the toilet paper from vigorous 
wiping, but because the water was not tinted, the provider 
felt that the colored matter likely represented a food item.  
The veteran did state that he had diarrhea and used honey for 
his bowels.  The examiner noted that the veteran was a 
confusing historian.  In July 2005, the veteran stated that 
he had loose stools up to eight times a day; he stated that 
this had been occurring for over five years.  In August 2005, 
recurrent gross rectal bleeding, with some darker blood, was 
noted.  The veteran reported that the blood stopped 
appearing, and then became intermittent.  Doctors did not 
clearly identify the cause, but discussed the role of 
"extensive diverticulitis."

A VA examination was provided in January 2006.  The veteran 
reported that he continued to experience frequent diarrhea, 
but he denied abdominal cramping or current blood in his 
stools.  He had adjusted his diet with good results.  There 
was mild tenderness of the abdomen on palpation.  

The veteran was afforded another VA examination in May 2007.  
At that time, he reported frequent loose stools, several 
times a day.  There was blood on the toilet paper about half 
the time.  The veteran had gained 21 pounds over the past 
year.  The veteran ate active culture yogurt and once a month 
or so used Immodium, when diarrhea was severe.  No abdominal 
tenderness was noted, and stool was negative for occult 
blood.  A history of extensive diverticulosis with chronic 
residuals was noted.

The Board finds that the veteran's current manifestations of 
diverticulosis are best evaluated under Code 7319, as 
irritable colon syndrome, because the record reveals no 
recent exacerbations of diverticulosis warranting a 
compensable evaluation under Code 7323, as ulcerative 
colitis.  Passing episodes of some blood in the stool or on 
toilet paper, with no clear finding of an association with 
diverticulosis, do not warrant a finding of an exacerbation.

The record reflects ongoing complaints of frequent loose 
stools, several times a day.  Although the veteran denies 
associated abdominal pain, the Board finds that the 
disability picture presented best reflects the criteria for a 
10 percent evaluation under Code 7319.  Even in the absence 
of abdominal pain, the frequency of the diarrhea-like 
symptoms clearly marks more than a mild impairment.  The 
impairment, however, cannot be said to be severe, warranting 
a higher, 30 percent evaluation, which would require almost 
constant abdominal stress.  A 10 percent evaluation, and no 
higher, is warranted for service connected diverticulosis.  
The Board makes no finding regarding the effective date of 
such an award, but notes the possible application of 
38 C.F.R. § 3.157 to this matter, in light of ongoing VA 
treatment for the condition.

Hemorrhoids

Hemorrhoids are evaluated under Diagnostic Code 7336, which 
provides that mild or moderate hemorrhoids are rated 0 
percent disabling.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, are rated 10 percent disabling.  
Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, are rated 20 percent disabling.  
38 C.F.R. § 4.114. 

Here, the evidence of record shows that in 2002, prior to the 
time period on appeal here, the veteran underwent banding for 
internal hemorrhoids.  Currently, the veteran reports 
periodic blood on the toilet paper when wiping after a bowel 
movement.  He has difficulty fully cleaning himself due to 
discomfort around the anus, and has "streaks" in his 
underwear.

During a January 2006 VA examination, the veteran reported 
that the 2002 banding of his hemorrhoids resulted in no 
significant improvement.  He had used topical ointments with 
good relief of itching, burning, occasional pain, and 
occasional small amounts of blood on toilet tissue after 
bowel movements.  There was no evidence of fecal leakage.  
Physical examination showed small external hemorrhoid tags.  
There was no evidence of bleeding.  

The veteran was examined again in May 2007.  At that time, 
the veteran reported "scant" blood on the toilet tissue 
about half the time he had a bowel movement.  He noted pain 
when wiping himself, but the pain was associated with the 
rectal area and not the movement itself.  He reported 
constantly soiled underwear due to difficulty cleaning 
himself after diarrhea.  Physical examination revealed a 
single pea sized external hemorrhoid and two small, firm 
internal hemorrhoids, all of which were slightly tender to 
touch.  The hemorrhoids were not thrombosed and were not 
reducible.  There was no observed evidence of bleeding.

The Board finds that no compensable evaluation is warranted 
for service connected hemorrhoids.  In the absence of 
thrombosis or excessive size, the veteran's current condition 
can be characterized as no worse than mild.  The demonstrated 
irritation on wiping, including slight bleeding, does not 
warrant assignment of a higher, compensable evaluation.


ORDER

Entitlement to service connection for degenerative joint 
disease of the bilateral feet is denied.

Entitlement to a 10 percent evaluation for service connected 
diverticulosis is granted, subject to the laws and 
regulations governing payment of monetary benefits.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

The Board finds that the VA examinations and medical opinions 
relied upon by the RO in denying entitlement to service 
connection for occlusive vascular disease and anemia were not 
sufficient for adjudication purposes.  

With regard to occlusive vascular disease, although the 
veteran claimed the condition as secondary to his service 
connected hypertension, the RO also has an obligation to 
consider all other potential theories of entitlement, to 
include direct service connection.  A review of service 
medical records reveals that in January 1971, during a 
retirement examination, the veteran reported a history of 
lower leg cramps, particularly in the morning, for which he 
had never received treatment.  Post service treatment records 
also show decreased pedal pulses at least as early as June 
1999.  The medical opinion obtained did not address this 
evidence or the possibility of direct service connection for 
occlusive vascular disease.

Moreover, the Board notes that hypertension has been rated 
noncompensable for approximately 20 years, and has not 
required treatment with medication over that period.  
Treatment records show isolated elevated systolic pressures 
only.  The impact of the status of the hypertension 
disability should be discussed on examination.  Further 
evidentiary development is required.

Regarding the claim of service connection for anemia as 
secondary to service connected diverticulosis and/or 
hemorrhoids, the January 2006 VA examiner opined that "there 
is no evidence of a relationship between these disorders" 
and that anemia is not likely related to hemorrhoids or 
diverticulosis.  As the veteran himself points out, the 
opinion expressed is a bare conclusory statement devoid of 
any rationale or reasoning.  

This is complicated by the fact that although the examiner 
states that he reviewed medical records in connection with 
the examination, he makes no mention of documented historical 
complaints and prior medical opinions at complete odds with 
his conclusions.  A review of treatment records shows that 
the diagnosed anemia is closely associated with findings of 
gastrointestinal bleeding caused by diverticulosis.  Several 
treating doctors expressly stated that the anemia was caused 
by the diverticulosis.  More recently, treating doctors have 
been more circumspect, in light of continued anemia and no 
apparent bleeding from the gastrointestinal tract or 
hemorrhoids.  A Remand is required for examination and 
medical opinion in light of the medical evidence of record, 
to include a complete rationale for opinions expressed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify and/or provide 
any medical evidence or information 
regarding treatment for lower leg pain or 
impaired circulation since service.  If 
evidence not already of record is 
identified, the RO should take reasonable 
steps to obtain such and associate it with 
the file.

2.  The RO should obtain complete VA 
treatment records, to include the period 
of May 2002 to November 2004.

3.  The veteran should be scheduled for 
appropriate VA examinations.  The complete 
claims file must be provided for review in 
connection with the examinations.  Full 
and complete rationales for all opinions 
expressed are required.

a) The examiner should be asked to opine 
whether it is at least as likely as not 
that currently diagnosed occlusive 
vascular disease was first manifested in 
service, based on complaints of "cramps" 
on separation, or whether the vascular 
disease is at least as likely as not 
related to service connected hypertension, 
or whether the disease is unrelated to 
service or service connected disability.

b)  The examiner should be asked to opine 
as to whether or not currently diagnosed 
anemia is at least as likely as not 
related to service connected 
diverticulosis and/or hypertension.  The 
examiner must address the findings of 
prior evaluators noting such a 
relationship and distinguish his 
conclusions, if appropriate.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


